Citation Nr: 0120478	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-07 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than July 14, 1999 
for the grant of service connection for temporomandibular 
joint syndrome (TMJ) as secondary to the service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an effective 
date earlier than July 14, 1999 for the grant of service 
connection for TMJ.  In May 2001 a hearing was held at the VA 
Central Office in Washington, D.C. before the undersigned 
Member of the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran filed her initial compensation claim for 
service connection for TMJ as secondary to the service-
connected PTSD on July 14, 1999.

3.  There is nothing in the record received prior to July 14, 
1999 that could be construed as an informal claim of service 
connection for TMJ.  Entitlement to service connection was 
established based on subsequently dated medical evidence.  

4.  The claim for an earlier effective date for the grant of 
service connection for TMJ as secondary to the service-
connected PTSD does not present an obscure or complex medical 
issue, or one that has generated controversy in the medical 
community at large.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 14, 
1999, for entitlement to service connection for TMJ as 
secondary to the service-connected PTSD have not been met.  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.400 (2000).

2.  This case does not warrant the opinion of an independent 
medical expert.  38 U.S.C.A. §§ 5109, 7109 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.328, 20.901(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By July 1997 decision, the RO granted service connection for 
PTSD, effective from the date of the claim, December 21, 
1994.  

Treatment records from the Martinsburg VA Medical Center 
showed that in August 1995 the veteran was seen for a dental 
consultation and it was noted that she had TMJ, especially on 
the right side with muscle tenderness.  The assessment was 
TMJ dysfunction.  She was seen again in August 1995 and 
complained of throbbing right ear pain with tenderness and 
TMJ.  These records also show that the veteran was a resident 
at the domiciliary during August 1995, receiving treatment 
for her PTSD.

Received from the veteran on July 14, 1999 was a Statement in 
Support of Claim (VA Form 21-4138) in which she claimed 
service connection for TMJ as secondary to her service-
connected PTSD.  

On VA examination in August 1999 the examiner opined that the 
veteran had "some stressful events in the past, likely 
causing the TMJ disorder".

By September 1999 rating decision, the RO granted service 
connection for TMJ and assigned a 20 percent rating, 
effective from July 14, 1999.  Service connection for TMJ was 
granted based on the VA examiner's opinion which attributed 
the veteran's TMJ to her service-connected PTSD.

Received from the veteran on November 29, 1999 was a 
Statement in Support of Claim (VA Form 21-4138) in which she 
requested that an earlier effective date be granted for 
service connection for TMJ.  She claimed that she sought 
treatment from a doctor at the Martinsburg VAMC in 1995 and 
that "should be an implied claim".  She requested that an 
effective date of June or July 1995 be granted.

In May 2001 the veteran testified at a hearing at the VA 
Central Office before the undersigned Member of the Board.  
She testified that in 1995 she was treated for PTSD and TMJ 
problems, and that she was referred to an orthodontist and a 
surgeon who did TMJ surgeries, and it was recommended that 
she have surgery.  She did not want to undergo surgery, and 
got braces, but finally underwent surgery in 1999 because of 
an inability to chew, an inability to establish a bite 
radius, and she was also having chronic headaches, ear aches, 
and was always grinding her teeth and could not sleep.  She 
also reported that she had another surgery two weeks prior 
for her TMJ problems, including her overbite which was worse, 
her teeth which were not aligned properly, and her jaw which 
was unstable.  She claimed that at the time of the May 1999 
surgery, there was an informal claim because of the need for 
surgery.  She also testified that she had paperwork from Dr. 
Pike dated in 1997, essentially pertaining to her TMJ 
surgery, and that at the same time she was being treated for 
PTSD at Martinsburg VAMC.  

The veteran claimed that the TMJ problem became evident to 
her in 1994 or 1995, and that August 1995 was the first time 
she sought medical treatment for her TMJ problems.  She 
indicated that the doctor did not tell her that TMJ was 
related to PTSD, and that she did not suspect it was due to 
her PTSD.  She testified that she filed her initial claim for 
TMJ in July 1999, and that when she filed her claim for PTSD 
she did not mention anything about her TMJ problems because 
she did not know they were connected.  

At the hearing the veteran's representative requested that an 
IME opinion be obtained to clarify and support her 
contentions that there was "clear evidence going back to May 
and a need to necessitate the surgery" and "the relationship 
to the onset".  Also received at the hearing, along with a 
waiver of initial review by the RO, were private treatment 
records related to treatment for her TMJ in 1997, a 1999 
operative report, and treatment records from the Martinsburg 
VAMC from October 2000 to April 2001.

Analysis

The effective date of an award based on an original claim for 
disability compensation shall be the day following separation 
from active service or date entitlement arose, if the claim 
is received within one year after separation from service; 
otherwise, the effective date of the award will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 
3.400(b)(2)(i).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2000).  
Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  38 C.F.R. § 3.157 (2000).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.

In this case the record reflects, and the veteran agrees, 
that she initially filed a claim for service connection for 
TMJ in July 1999.  Thus, the claim was not received within 
one year after her separation from service.  Accordingly, the 
effective date of the grant of service connection will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 
3.400(b)(2)(i).  

Turning to the question of whether in this case the veteran 
submitted an informal claim for service connection for TMJ 
prior to that date, the Board finds that she did not, under 
either § 3.155 or § 3.157:  An informal claim was not 
submitted under § 3.155 because no communication was ever 
filed prior to July 1999, indicating the veteran's intent to 
apply for service connection for TMJ.  An informal claim must 
identify the benefit sought.  See Brannon v. West, 12 Vet. 
App. 32, 34 (1998) (noting that VA "is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  
The veteran asserts that her treatment for TMJ in 1995 
"should be an implied claim".  An informal claim was not 
submitted either under § 3.157 because, since the veteran had 
not been granted service connection for TMJ prior to July 
1999, "the mere receipt of medical records [prior to that 
date] cannot be construed as an informal claim [under 
§ 3.157]." See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  In other words, had this been a claim for an 
increased rating for an already service-connected condition, 
then the Board could have found that the 1995 VA clinical 
records constituted an informal claim for an increased 
rating.

Finally, although the earliest medical evidence of record 
showing that the veteran received treatment for TMJ was VA 
treatment records dated in August 1995, at which time the 
veteran was also receiving treatment for her PTSD, there was 
no competent medical evidence at that time showing that the 
TMJ was related to the PTSD.  Until there was competent 
medical evidence showing that the TMJ was proximately due to 
or the result of the service-connected PTSD, entitlement to 
secondary service connection for TMJ was not warranted.  
38 C.F.R. § 3.310 (2000).  Thus, entitlement to secondary 
service connection for TMJ did not arise until August 1999, 
when the VA examiner opined that the veteran's PTSD was 
likely causing her TMJ.  

As noted above, pursuant to the applicable regulation, the 
effective date of the award will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 3.400(b)(2)(i).  
Although the date that entitlement to secondary service 
connection arose is August 1999, which is later than the date 
of the claim, July 14, 1999, and should therefore be the 
effective date of the grant of secondary service connection, 
the Board will not disturb the RO's finding that the 
effective date for the grant of service connection is July 
14, 1999.  Thus, an effective date earlier than July 14, 1999 
for service connection for TMJ as secondary to the service-
connected PTSD is not warranted.  

Request for Independent Medical Expert Opinion

As reported above, the veteran's representative has requested 
an independent medical expert opinion, which may be requested 
pursuant to 38 C.F.R. § 20.901(d).  While the law authorizes 
procurement of an advisory medical opinion from an 
independent medical expert when warranted by the medical 
complexity or controversy involved in a pending claim, see 38 
U.S.C.A. §§ 5109, 7109; 38 C.F.R. §§ 3.328, 20.901, the 
necessity of obtaining such an opinion is left to the 
discretion of the Board.  Bielby v. Brown, 7 Vet.App. 260, 
269 (1994); see also Winsett v. West, 11 Vet.App. 420, 426 
(1998).

The Board finds that the need for referral to an independent 
medical expert is not shown in the present matter.  The 
assignment of an earlier effective date is a legal 
determination based on the facts found in the claims file, or 
facts found in prior treatment records, including such facts 
as the date that the claim was filed and the date entitlement 
to a benefit arose.  In that regard, the Board finds that 
there is sufficient evidence of record, including all of the 
treatment records cited by the veteran, to permit a fair and 
comprehensive decision in this case.  The Board also notes 
that there are no outstanding issues of medical complexity or 
controversy involved in the instant claim.  Thus, the Board 
concludes that there would be no useful information gained 
and no benefit to the veteran in a referral to an independent 
medical expert.  

Applicability of the Veterans Claims Assistance Act

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA redefines the 
obligations of VA with respect to the duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, the Board finds that the 
VA's duties, as set out in the VCAA, have nonetheless been 
fulfilled.  

First, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  The veteran was 
notified in the December 1999 rating decision, the February 
2000 statement of the case, and at the May 2001 hearing of 
what would be necessary, evidentiary wise, for the assignment 
of an effective date earlier than July 14, 1999.  The Board 
therefore concludes that the discussions in the rating 
decision, the statement of the case, and at the hearing 
adequately informed the veteran of the evidence needed to 
substantiate her claim, and complied with VA's notification 
requirements.  Thus, VA has no outstanding duty to inform her 
that any additional information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The only treatment records 
which the veteran has cited in support of her earlier 
effective date claim are VA treatment records dated in 1995 
pertaining to treatment for PTSD and for TMJ, and records 
pertaining to treatment for her TMJ in 1997 and in 1999.  The 
record reflects that the VA treatment records dated in 1995 
were already previously associated with the claims file, and 
the private treatment records dated in 1997 and 1999 were 
submitted by the veteran at the hearing, along with an waiver 
of initial review by the RO.  The Board therefore finds that 
all such evidence identified by the veteran relative to her 
claim have been associated with the claims folder.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA 



has satisfied its duties, as set out in the VCAA, to notify 
and to assist the veteran in this case.  Thus, the Board 
finds that further development is not warranted. 


ORDER

An effective date earlier than July 14, 1999, for the grant 
of service connection for TMJ, is denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

